Citation Nr: 1128630	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from November 1966 to August 1970 and served in the Air Force Reserves from May 1983 to October 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which in pertinent part denied service connection for right and left ear hearing loss and bilateral tinnitus.

In December 2009, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

In an April 2011 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss and bilateral tinnitus.  In addition, in a May 2011 statement, the Veteran's representative indicated that the Veteran did not want to continue his appeal with regard to these same issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written April 2011 statement, the appellant indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss and bilateral tinnitus.  Specifically, he stated that he was withdrawing his notice of disagreement (NOD)/appeal on the noted issues and requested that his appeal not be returned to the Board, and instead be returned to the RO in Wilmington, Delaware.  In a May 2011 written statement, the Veteran's representative reiterated that the Veteran did not want to continue his appeal and that he was withdrawing his NOD on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The representative requested that the appeal be discontinued and that the Veteran's claims file be returned to the RO in Wilmington, Delaware.  The Board finds that the April and May 2011 written statements from the Veteran and his representative qualify as valid withdrawals of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


